          Case 2:18-cv-01425-AKK Document 5 Filed 11/16/18 Page 1 of 2                               FILED
                                                                                            2018 Nov-16 AM 10:15
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
                                  )
EMILY KINNELL,                    )
                                  )
                                  )
          Plaintiff,              ) Case No.: 2:18-CV-01425-AKK
     v.                           )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
          Defendant.              )

                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, EMILY KINNELL, (“Plaintiff”), through her attorney, M. Brandon Walker,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, with

prejudice, against Defendant, CHW GROUP, INC. d/b/a CHOICE HOME WARRANTY.


DATED: November 16, 2018

                                            Respectfully submitted,
                                            WALKER MCMULLAN, ATTORNEYS

                                     By: /s/ M. Brandon Walker
                                             M. Brandon Walker
                                             Walker McMullan, Attorneys
                                             242 West Valley Avenue, Suite 312
                                             Birmingham, AL 35209
                                             Tel: 205-417-2541
                                             brandon@walkermcmullan.com
                                             Attorney for Plaintiff
          Case 2:18-cv-01425-AKK Document 5 Filed 11/16/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On November 16, 2018, I electronically filed the Notice of Voluntary Dismissal with the
Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice
of Voluntary Dismissal to Defense Counsel.

                                                   By: /s/ M. Brandon Walker
                                                           M. Brandon Walker
